UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K /A (Amendment No. 1) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended March 26, 2011 , or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No. 0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, No par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes[]No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] The aggregate market value of voting and non-voting common equity held by non-affiliates of the Registrant computed by reference to the price at which the common equity was sold or the average bid and asked prices as of September 25, 2010 was $10,462,554. There were a total of 4,994,157 shares of the Registrant’s Common Stock outstanding as of May 18, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions of the following documents have been incorporated by reference into the parts indicated: PART OF FORM 10-K DOCUMENT PART III Registrant’s PROXY STATEMENT for its 2011 Annual Meeting of Shareholders to be filed no later than 120 days after the close of the fiscal year ended March 26, 2011. EXPLANATORY NOTE This Amendment No. 1 is being filed solely to include a signed copy of the Report of the independent registered public accounting firm on our financial statements filed as Item 8 for Form 10-K, and to include a signed copy of the Consent of the independent registered public accounting firm as Exhibit 23.1. The original 10-K inadvertently included an unsigned copy of both items. In accordance with the Commission's instructions, the complete Item 8, Financial Statements and Supplementary Data, and Exhibit 23.1 are included in this filing, but the contents are unchanged from our original filing except to include the signature of the independent registered public accounting firm on its Report and its Consent. This Form 10-K/A is limited in scope to the foregoing, and should be read in conjunction with the original Form 10-K and our other filings with the SEC.Except as described above, we have not modified or updated other disclosures or information presented in the original Form 10-K. 2 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA IndexTo Financial Statements And Schedules Financial Statements Page No. Consolidated Balance Sheets - 4 As of March 26, 2011 and March 27, 2010 Consolidated Statements of Income - 5 Years ended March 26, 2011 and March 27, 2010 Consolidated Statements of Shareholders’ Equity - 6 Years ended March 26, 2011 and March 27, 2010 Consolidated Statements of Cash Flows - 7 Years ended March 26, 2011 and March 27, 2010 Notes to Consolidated Financial Statements 8 - 17 Report of Independent Registered Public Accounting Firm 18 3 CONSOLIDATED BALANCE SHEETS (In thousands except share data) March 26, 2011 March 27, 2010 Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $248 and $95, respectively Inventories, net Prepaid expenses and other current assets Deferred income tax - Total current assets Property and equipment Leasehold improvements Machinery and equipment Office furniture and fixtures Total property and equipment Less accumulated depreciation and amortization ) ) Property and equipment, net Deferred income tax - long term - Other assets 16 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities Accounts payable $ $ Accrued commission Accrued payroll and benefits Accrued warranty Income taxes payable 30 - Deferred revenue Deferred rent 36 - Capital lease obligations 93 57 Other current liabilities Total current liabilities Long term obligation - deferred rent 31 Long term obligation - capital lease 10 36 Total liabilities Commitments and contingencies - - Shareholders' equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding at March 26, 2011 and March 27, 2010 - - Common stock of no par value; Authorized 40,000,000 shares; 4,994,157 shares at March 26, 2011 and 4,891,394 at March 27, 2010 issued and outstanding Retained earnings (accumulated deficit) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements 4 CONSOLIDATED STATEMENTS OF INCOME Years Ended (In thousands except per-share data) March 26, 2011 March 27, 2010 Net sales $ $ Cost of sales Gross margin Engineering Sales Administration Total operating expenses Operating income Interestincome (expense), net 4 ) Income before income taxes (Benefit) provision for income taxes ) 2 Net income $ $ Earnings per share - basic $ $ Earnings per share - diluted $ $ Weighted average shares used in per share calculation: Basic Diluted See Accompanying Notes to Consolidated Financial Statements 5 CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Retained Earnings (Accumulated (In thousands except share data) Shares Amount Deficit) Total Balance at March 28, 2009 $ $ ) $ Net income Share-based compensation - - Stock issued under stock options plan - Balance at March 27, 2010 ) Net income Share-based compensation - - Stock issued under stock options plan - Balance at March 26, 2011 $ $ $ See Accompanying Notes to Consolidated Financial Statements 6 CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended (In thousands except share data) March 26, 2011 March 27, 2010 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Provision for doubtful accounts 7 Depreciation and amortization Loss on sale of fixed asset - 1 Deferred income taxes ) - Share based compensation Deferred rent ) Changes in operating assets and liabilities: Trade accounts receivable ) ) Inventories ) Prepaid expenses and other assets ) 47 Accounts payable 91 ) Accrued commissions ) 83 Accrued payroll and benefits ) Accrued warranty 61 ) Income taxes payable 30 - Deferred revenue ) Other current liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Proceeds from sales of equipment - - Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from capital lease 10 52 Issuance of common stock Net cash provided by financing activities Decrease (increase) in cash and cash equivalents ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplementary disclosure of cash flow information: Cash paid for income taxes $
